Citation Nr: 1111473	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  09-26 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for chronic simple glaucoma prior to January 13, 2010. 

2.  Entitlement to a rating in excess of 70 percent for chronic simple glaucoma since January 13, 2010. 


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel



INTRODUCTION

The Veteran had over 23 years of active service and retired in September 1972. 

This matter comes before the Board of Veterans' Appeals (Board) from a November 2007 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Board remanded the Veteran's appeal in October 2009 and is satisfied that there has been substantial compliance with the remand directives and it may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran's rating was increased during the course of the appeal; however, the claim remains before the Board because the staged ratings assigned for the periods remain less that the maximum available benefit awardable for each period.  See AB v. Brown, 6 Vet. App. 35 (1993).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to January 13, 2010, and giving the Veteran the benefit of the doubt, chronic simple glaucoma was manifested by an average concentric contraction of visual field less than 10 degrees in each eye, consistent with corrected visual acuity of 20/200 bilaterally.  

2.  Since January 13, 2010, chronic simple glaucoma has been manifested by an average concentric contraction of visual field to 6 degrees in the left eye and to 11 degrees in the right eye, consistent with corrected visual acuity of 20/200 bilaterally.  


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating, but no higher, for chronic simple glaucoma prior to January 13, 2010, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.84a, Diagnostic Code (DC) 6080 (in effect prior to Dec. 10, 2008).

2.  The criteria for a rating in excess of 70 percent for chronic simple glaucoma since January 13, 2010, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.84a, DC 6080 (in effect prior to Dec. 10, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran maintains that he is entitled to a rating greater than 30 percent for chronic simple glaucoma disability prior to January 13, 2010, and in excess of 70 percent since.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010). 

Where, as in this case, entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Historically, the RO granted service connection for chronic simple glaucoma and assigned a 10 percent rating effective October 1, 1972.  In September 2007, the Veteran filed the current claim for increase, indicating that his condition worsened, as he had been recently evaluated as legally blind.  

In November 2007, the RO increased the rating from 10 to 30 percent effective September 19, 2007, the date of claim for increase.  The Veteran appealed.  In December 2010, the RO increased the rating from 30 to 70 percent effective January 13, 2010.  As such, the issues are presented as listed on the Title Page.

Parenthetically, the Board notes that the criteria for the evaluation of disabilities of the eyes were amended effective December 10, 2008, but these amended criteria govern cases only when the claim is filed on or after that date.  See 73 Fed. Reg. 66543 (Nov. 10, 2008).  As this claim was filed prior to December 10, 2008, the rating criteria revised effective December 10, 2008, are not applicable.

According to regulations for rating visual acuity (38 C.F.R. § 4.76), measurement of the visual field will be made when there is disease of the optic nerve or when otherwise indicated.  The provisions of 38 C.F.R. § 4.76a explain how ratings are assigned based on impairment of field vision, as follows:

The extent of visual field contraction in each eye is determined by recording the extent of the remaining visual field in each of the eight 45 degree principal meridians. The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields given in Table III.

The degrees lost are then added together to determine the total degrees lost. This is subtracted from 500.  The difference represents the total remaining degrees of visual field.  The difference divided by 8 represents the average contraction for rating purposes.  

According to Table III, the normal visual field extent at the 8 principal meridians, in degrees, is: temporally, 85; down temporally, 85; down, 65; down nasally, 50; nasally, 60; up nasally, 55; up, 45; up temporally, 55.  The total visual field is 500 degrees.

Impairment of field of vision is evaluated pursuant to the criteria found in DC 6080.  Under DC 6080, loss of temporal half of the visual field warrants a 30 percent rating if bilateral, a 10 percent rating if unilateral, or is rated as 20/70.  Loss of the nasal half of the visual field bilaterally results in a 20 percent rating, unilaterally results in a 10 percent evaluation, or may be rated as 20/50.  38 C.F.R. § 4.84a, DC 6080. 

Concentric contraction of the visual field to 5 degrees, results in a 100 percent evaluation if bilateral, a 30 percent rating if unilateral, or may be rated as 5/200. Concentric contraction of the visual field to 15 degrees but not to 5 degrees results in a 70 percent bilateral evaluation, a 20 percent unilateral rating, or is rated as 20/200.  Concentric contraction of the visual field to 30 degrees but not to 15 degrees, bilaterally, results in a 50 percent evaluation, unilaterally results in a 10 percent rating, or is rated as 20/100.  

Concentric contraction of the visual field to 45 degrees but not to 30 degrees bilaterally results in a 30 percent rating, unilaterally results in a 10 percent evaluation, or is rated as 20/70.  Concentric contraction of the visual field to 60 degrees but not to 45 degrees results in a bilateral evaluation of 20 percent, a unilateral evaluation of 10 percent, or rate as 20/50.  Id.   

Under Note 1, a correct diagnosis reflecting disease or injury should be cited.  Id.     Under Note 2, demonstrable pathology commensurate with the functional loss will be required.  The concentric contraction evaluations require contraction within the stated degrees, temporally; the nasal contraction may be less.  

The alternative ratings are to be employed when there is ratable defect of visual acuity, or a different impairment of the visual field in the other eye.  Concentric contraction resulting from demonstrable pathology to 5 degrees or less will be considered on parity with reduction of central visual acuity to 5/200 (1.5/60) or less for all purposes including entitlement under § 3.350(b)(2) of this chapter; not however, for the purpose of § 3.350(a) of this chapter.  Id.     

The Veteran's chronic simple glaucoma is currently evaluated as 30 percent disabling prior to January 13, 2010, and at 70 percent since January 13, 2010.  

The Veteran underwent a private low vision examination in July 2007.  At the time, he reported that he was experiencing great difficulty with any detailed reading.  Specifically, he had difficulty reading computer print, newspaper, medications, and financial correspondence.  He further reported that given his condition, he had difficulty walking in unfamiliar areas; specifically, he bumped into objects.  

Upon examination, C.G., O.D. indicated that the Veteran had profound visual impairment secondary to advanced pigmentary glaucoma with severe visual field loss, certainly less than 10 degrees remaining in each eye.  The examiner further reported that the Veteran met the criteria for legal blindness, which had been issued to him.  

In a July 2007 private record, C.G. reported that the Veteran underwent a low vision evaluation and was legally blind (as defined by visual fields limited to less than 5 degrees) secondary to advanced glaucoma.  

In a September 2007 letter to the Veteran, a representative from the State of Florida certified that the Florida Division of Blind Services records indicated that he was legally blind based upon reports from an ophthalmologist or optometrist licensed to practice in the State of Florida.  

In November 2007, the Veteran submitted a statement indicating that his eyesight had been rapidly declining for the past six to eight years.  He reported that as of March 2000, he had given up driving because he did not feel he could judge the speed of cars due to his difficulties with depth perception.  

He further reported that recently, he had encountered problems, including worsening of depth perception, a sense of blindness from bright sunshine, and blurriness and double vision.  He reported that he had difficulty when crossing the street, as he could not see traffic lights and stop signs, thus he relied on others, as well as a white cane to help him cross the street.   

Pertinent evidence of record is to the effect that, in October 2007 the Veteran underwent VA visual field testing as reported via Goldman Perimeter Charts.  

Following a Board remand in October 2009, the RO at the request of the Board clarified the results of the October 2007 visual field testing.  That clarification resulted in a January 2010 statement from a VA optometrist that reported an average concentric contraction of visual field of 38.25 degrees in the right eye and 27 degrees in the left eye.     

A December 2008 private record showed computerized visual fields consistent with right central and nasal defects and a left dense constriction.  The pertinent diagnoses noted were pigmentary glaucoma in both eyes and nuclear sclerotic cataract in the left eye.  

In a December 2008 statement, the Veteran reported that he was declared legally blind by the Mayo Clinic in July 2007, which was subsequently certified by the State of Florida.  Along with this statement, he submitted literature addressing coping mechanisms for living with glaucoma.  

The Veteran underwent a VA visual field examination in January 2010.  At the time, he reported experiencing dryness, blurring, and double vision bilaterally, as well as diminished color vision in his right eye.  

Upon examination and review of the claims file, the examiner noted diagnoses of diplopia, end-stage glaucoma, and status post trabeculectomy bilaterally; cataract of the left eye; and pseudophakia and a history of retinal detachment status post repair of the right eye.  Goldmann visual field testing at each principal meridian for the left eye revealed 10 degrees temporally, 15 degrees down temporally, 2 degrees down, 1 degree down nasally, 5 degrees nasally, 2 degrees up nasally, 2 degrees up, and 6 degrees up temporally.  This results in an average concentric contraction of 6 degrees with central visual acuity of 20/200.     

The visual field at each principal meridian for the right eye was noted as 12 degrees temporally, 15 degrees down temporally, 12 degrees down, 10 degrees down nasally, 9 degrees nasally, 9 degrees up nasally, 6 degrees up, and 10 degrees up temporally.  This results in an average concentric contraction of 11 degrees with central visual acuity of 20/200.     

Prior to January 13, 2010

Based upon the evidence of record, the Board finds that the evidence warrants a rating of 70 percent, but no more, prior to January 13, 2010 under DC 6080.  

In this regard, the July 2007 private examination report indicated that the Veteran had profound visual impairment secondary to advanced pigmentary glaucoma with severe visual field loss, certainly less than 10 degrees remaining in each eye.  As discussed above, under DC 6080, concentric contraction of the visual field to 15 degrees but not to 5 degrees warranting a 70 percent bilateral evaluation or is rated as 20/200.  A 70 percent rating is consistent by the statement that the Veteran was "legally blind" in both eyes.  

On the other hand, at the time of an October 2007 VA examination, the Veteran's concentric contraction of visual field was 38.25 degrees in the right eye and 27 degrees in the left eye, which is consistent with a 30 percent rating but is inconsistent with the private findings.  

During the development of the claim, a VA optometrist was asked to reconcile the discrepancy between the July 2007 report and the October 2007 VA examination.  His ultimate conclusion was that he could not resolve the discrepancy but noted that two different tests were used.  He related that the Humphrey's visual field test (used by the private examiner) was designed to detect glaucoma visual field loss so was limited to central 30 degrees, whereas Goldman's tested the complete visual field.  

He reflected that because glaucoma affected the peripheral vision first and then central vision, the assumption was that when the Humphrey's test showed visual field loss within the central 30 degrees, anything outside of the central 30 degrees was lost.  He noted that because the Goldman's used the maximum brightness or target size, it may explain some of the discrepancy between the two.  He also related that the Humphrey's test was quite long and the results may be affected by fatigue, whereas the other test only took 1 to 2 minutes.

Under the provisions of 38 C.F.R. § 4.77, examination of visual fields must be accomplished by use of either the Goldman's test or a certain model of the Humphrey's test.  The optometrist who addressed the discrepancy between the July 2007 Humphrey test and the October 2007 VA examination did not dispute the use of the Humphrey's test that he reviewed but rather addressed the different methodology between the two tests.  

Because the optometrist did not challenge the use of the Humphrey's test or the results, the Board finds that the evidence from the private Humphrey's test is valid.  Finding that the results of the Humphrey's test are valid, the Board finds that the evidence from that test supports a 70 percent rating, but no more.     

In light of the above, the Board finds that the evidence is at least in equipoise to support a 70 percent rating prior to January 13, 2010.  Therefore, resolving all reasonable doubt in favor of the Veteran, the appeal is allowed.  

Since January 13, 2010

Based upon the evidence of record, the Board finds that the Veteran does not meet the criteria for the next-higher 100 percent rating under DC 6080.  As previously noted, in order to receive a 100 percent rating, the concentric contraction of the visual field must be to 5 degrees bilaterally.  However, such is not evident in this case.

The January 2010 VA examination demonstrates an average concentric contraction in the left eye of 6 degrees with central visual acuity of 20/200 and an average concentric contraction in the right eye of 11 degrees with central visual acuity of 20/200.  In this regard, under DC 6080 Note 2, as indicated above, alternative ratings are to be employed when there is ratable defect of visual acuity, or a different impairment of the visual field in the other eye.  As such, under DC 6075, where vision in one eye is 20/200 and in the other eye is 20/200, the Veteran warrants a 70 percent disability rating.        

Since January 13, 2010, there is no evidence of any additional visual field testing other than the VA examination described above.  As such, applying the Goldmann test results from the aforementioned VA examination, the impairment of field vision does not reflect an average bilateral concentric contraction to 5 degrees; therefore, a higher rating is not warranted under DC 6080.

Furthermore, there is no evidence of active tuberculosis of the eye; malignant new growths of the eyeball; anatomical loss of both eyes; blindness in both eyes having only light perception; anatomical loss of one eye with 5/200, 10/200, or 15/200 vision in the other eye; blindness in one eye, having only light perception with vision of 5/200, 10/200, or 15/200 in the other eye; vision in one eye at 5/200 with 5/200, 10/200, or 15/200 15/200 vision in the other eye; vision in one eye at 10/200 with 10/200 or 15/200 vision in the other eye; or vision in one eye at 5/200 with 5/200 vision in the other eye.  Thus, higher ratings are not warranted under DC's 6010, 6012, 6014, 6061, 6062, 6063, 6064, 6067, 6068, 6071, 6072, or 6075.

Extraschedular Considerations

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. 
§ 3.321(b)(1) (2009); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability at issue, but the medical evidence reflect that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's chronic simple glaucoma.

In conclusion, the currently assigned 70 percent evaluation for chronic simple glaucoma appropriately reflects the Veteran's symptoms throughout the entire rating period on appeal, and there is no basis for a higher rating. 

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In this case, a letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in October 2007, prior to the initial RO decision that is the subject of this appeal.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.   

Moreover, with respect to the Dingess requirements, the Veteran was given notice of what type of information and evidence he needed to substantiate his claim for an increased rating as this is the premise of the claim.  It is therefore inherent that the he had actual knowledge of the rating element of the claim.  In addition, he was provided with notice of the type of evidence necessary to establish an effective date for the disability on appeal by correspondence dated in December 2010 and in January 2011.  Any questions as to the appropriate effective date to be assigned are moot as the claim has been denied.
 
Based on the above, the notice deficiencies do not affect the essential fairness of the adjudication.  Therefore, the presumption of prejudice is rebutted.  For this reason, no further development is required regarding the duty to notify.

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

The Board finds that all necessary assistance has been provided to the Veteran, whereas VA has obtained service treatment records and private treatment records, afforded him VA examinations, and assisted him in obtaining evidence.  Based on the foregoing, all known and available records relevant to the issue on appeal have been obtained and associated with the claims file, and he has not contended otherwise.  In sum, VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.



ORDER

Prior to January 13, 2010, a 70 percent, but no more, for chronic simple glaucoma is granted.  

Since January 13, 2010, a rating in excess of 70 percent for chronic simple glaucoma is denied. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


